Laweence, Judge:
This is a valuation proceeding which arose by virtue of the judgment issued by the second division of this court in the case of Herman H. Sticht Co., Inc. v. United States, 41 Cust. Ct. 376, Abstract 62363, wherein the matter was remanded to a single judge sitting in reappraisement pursuant to the provisions of title 28 U.S.C. section 2636(d).
The parties to this proceeding have stipulated and agreed that the market value or the price of the instruments and cases involved herein, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
Entry # Swiss
Protest No. Daté francs ea.
306018-35/5691 58397 96 pcs #.620 Tachometers 68.00
3-22-55 Accessories 12.20
Engravings 0.50
Oases 12.20
It was further stipulated and agreed that there was no higher foreign value for such or similar merchandise.
Upon the agreed facts, I find and hold that export value, as such value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the value of the ta*459chometers and cases therefor covered by this remand of protest and that such value is as tabulated in the preceding paragraph of this decision.
I further find and hold that such values are the proper dutiable values of said merchandise.
As to all other merchandise, the remand is dismissed.
Judgment will be entered accordingly.